Citation Nr: 0813415	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and F.H.




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1945, September 1947 to February 1950, and October 
1951 to March 1956.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In a June 2007 decision, the Board denied the claim.  The 
appellant then filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2008, the 
veteran's representative and VA General Counsel filed a joint 
motion for remand with the Court.  The Court issued an order 
that vacated the Board's June 2007 denial later that month.  
The claim has been remanded to the Board for further action.

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran died in February 2005; according to his death 
certificate, the immediate cause of death was the failure to 
thrive, which was due to (or as a consequence of) a 
cerebrovascular accident (CVA).

2.  At the time of the veteran's death, service connection 
was in effect for right shoulder bursitis, right wrist 
fracture, right ear hearing loss, tinnitus, and compound 
skull fracture.

3.  A service-connected disability was not the principal or 
contributory cause of the veteran's death.

4.  The disease processes leading to the veteran's death are 
not attributable to his active military service and they were 
not caused or made worse by any service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

After the Board's decision was appealed, the Court issued a 
decision regarding the general notice requirements for 
Dependency and Indemnity Compensation (DIC) claims.  See Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Notice for DIC claims 
is to include:  (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Id. at 352-53.

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a March 2005 notice letter, the 
RO notified the appellant and her representative of the 
information and evidence needed to substantiate her claim of 
service connection for the cause of the veteran's death.  The 
veteran's service-connected disabilities were noted in the 
July 2005 rating decision.  The appellant was afforded the 
opportunity to respond before her claim was properly re-
adjudicated in October 2005.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the March 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records regarding the veteran's 
service-connected disabilities and any evidence of a 
relationship to his death.  The appellant was also told to 
send in any evidence in her possession that pertained to the 
claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Mountain Home, Tennessee, including the final hospital 
summary.  Previous VA treatment records and examination 
reports were already of record.  Records from the Wellmont 
Bristol Regional Medical Center have also been obtained.  The 
appellant was afforded a hearing before the Board in March 
2007, the transcript of which is of record.  Although 
additional treatment records have been identified by the 
appellant, the records that pertain to the veteran cause of 
death, as well as those necessary to decide the claim, are 
associated with the claims file.

Under these circumstances, the Board finds that VA has 
complied with the duties to notify and assist required by the 
VCAA.  Except for a statement that VA was not obligated to 
obtain a medical opinion in this case, the February 2008 
joint motion was silent regarding VCAA matters.  Thus, the 
Board infers that the parties to the joint remand have agreed 
that there are no unmet VCAA duties.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  A surviving spouse 
of a qualifying veteran who died as a result of a service-
connected disability is entitled to receive dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the veteran died on 
February [redacted], 2005, at the Mountain Home VAMC.  The immediate 
cause of death was listed as failure to thrive, which was due 
to (or as a consequence of) a cerebrovascular accident (CVA).

At the time of his death, the veteran was service connected 
for multiple disabilities, including:  right shoulder 
bursitis, rated as 10 percent disabling; right wrist 
fracture, rated as 10 percent disabling; right ear hearing 
loss, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; and compound skull fracture, rated as 
noncompensably (zero percent) disabling.

A review of the medical evidence reveals that a discharge 
summary was issued at the VAMC Mountain Home facility after 
the veteran passed away.  The discharge diagnoses were:  
failure to thrive; encounter for palliative care; trichiasis 
without entropion; peripheral vascular disease; 
onychomycosis; chronic obstructive pulmonary disease; 
spondylosis of the lumbar spine; constipation; 
hyperlipidemia; pseudophakia; colon cancer; chronic tobacco 
abuse; and gastroesophageal reflux disease.  Of the twelve 
diagnoses that were identified at the time of his death, not 
one was a service-connected disability.

A medical history was noted in the discharge summary.  The 
veteran, who was 80 years old at the time, fell on January 
23, 2005, and was taken to the Wellmont Bristol Regional 
Medical Center for evaluation.  He was admitted secondary to 
a left femoral fracture sustained during the fall.  During 
his hospitalization, the veteran suffered an acute myocardial 
infarction and a CVA before becoming unresponsive.  On 
January 26, 2005, the veteran was transferred to the Mountain 
Home VAMC where he had his left lower extremity put in a 
cast.  He subsequently developed nosocomial pneumonia.  The 
veteran's condition quickly declined and he passed away on 
February [redacted], 2005.

The medical records from Wellmont and the VAMC regarding the 
eleven days preceding the veteran's death contain evidence 
that is consistent with the history set forth in the February 
[redacted], 2005 discharge summary.  A January 24, 2005 emergency room 
note from Wellmont provides more detail as to the events of 
the fall.  According to the appellant's account at that time, 
the veteran was carrying a small dog into his house during 
the previous evening when he slipped and fell.  At first he 
was alert, but complained of left hip pain.  He progressively 
became unresponsive and that is when he was brought to the 
emergency room.

It is noted that the veteran developed right hemiparesis at 
Wellmont.  A CT scan of the head showed no acute abnormality.  
The veteran was to be evaluated for what appeared to be a new 
stroke.  Diagnoses of stroke status post fall, left hip 
fracture (femoral neck), and a history of COPD were provided.  
Prior to the veteran's transfer to the Mountain Home VAMC, a 
January 26, 2005 discharge summary was issued at Wellmont.  
The veteran's discharge diagnoses on that date were:  left 
hip fracture; mental status changes; chronic obstructive 
pulmonary disease; dysphagia; colon cancer status post 
colectomy, colostomy, and reversal; history of peptic ulcer 
disease; hyperlipidemia; and skin cancer.  The veteran was 
not service connected for any of these disabilities.

After a analysis of all the facts and circumstances 
surrounding the death of the veteran, the evidence clearly 
establishes that the veteran's death was not principally 
caused by service-connected disability.  At no time during 
the veteran's treatment subsequent to the January 23, 2005 
fall was one of the veteran's service-connected disabilities 
referenced by a medical professional.  Despite the inclusion 
of several diagnoses documented on the discharge summaries, 
right shoulder bursitis, right wrist fracture, right ear 
hearing loss, tinnitus, and compound skull fracture were not 
listed.  Moreover, failure to thrive and CVA were listed as 
the immediate and underlying causes of death on the death 
certificate.  In her hearing, the appellant intimated that 
the death certificate might be changed in the near future.  
However, there is no evidence in the claims file that such an 
event came to pass.  Given the relevant medical evidence, 
along with the immediate and underlying causes as listed on 
the death certificate, service connection for the cause of 
the veteran's death is not warranted with the application of 
38 C.F.R. § 3.312(b).

Even if the evidence does not establish that service-
connected disability was the principal cause of death, 
service connection for the cause of the veteran's death may 
still be warranted if the evidence establishes that service-
connected disability was a contributory cause of death.  See 
38 C.F.R. § 3.312(c).  A review of the appellant's statements 
and testimony reveals that she primarily contends that 
service connection is warranted under this provision.  The 
appellant asserts, at the least, that the veteran's service-
connected skull fracture was a contributory cause of the 
veteran's death.  That is, the appellant believes that 
headaches or dizziness that resulted from the veteran's skull 
fracture caused the fall that led to his death.  She 
additionally believes that the CVA was related to the skull 
fracture.

The parties of the February 2008 joint motion agreed that the 
Board did not adequately discuss the applicability of 
38 C.F.R. § 3.312(c)(3) in the June 2007 decision.  The Board 
was directed to reexamine the medical evidence of record and 
to provide an adequate statement of reasons or bases that 
discusses the applicability of 38 C.F.R. § 3.312(c)(3).  
Specifically, the Board must determine whether the veteran 
suffered from traumatic brain disease on account of service-
connected skull fracture, whether the veteran's skull 
fracture/brain trauma contributed to the cause of the 
veteran's death in accordance with 38 C.F.R. § 3.312(c), and 
whether there is any nexus between the veteran's skull 
fracture and the CVA that led to his death.

By way of background, a review of the medical history of the 
veteran's service-connected skull fracture and historical VA 
treatment records is appropriate.  The veteran's service 
medical records document that the veteran was involved in an 
altercation of unknown circumstances on October 13, 1955.  
The veteran was apparently struck in the face during the 
altercation and fell.  His head struck a pair of pliers when 
he fell.  The next day, the veteran was admitted to the 
United States Air Force Hospital at Westover Air Force Base 
in Chicopee, Massachusetts, where he was hospitalized for 24 
days.

At the time he was admitted, the veteran had intractable 
vomiting and reported a generalized headache.  X-rays of the 
skull showed a lineal fracture of the occipital bone with the 
fracture extending inferiorly and superiorly.  No depression 
was noted and a urinalysis was negative.  A spinal tap 
revealed increased pressure and spinal fluid that was bloody.  
Physical examination at that time showed a laceration of the 
occiput.  Neurological examination was entirely negative.  
During the course of the hospitalization, there were no 
localizing neurological signs.  The veteran was treated 
conservatively with bed rest, penicillin, streptomycin, and 
aspirin.  It was noted that the wound of his occiput cleared 
well and at the time of discharge there was no evidence of 
any permanent neurological damage.  The final diagnosis was 
compound fracture of the occiput with no artery or nerve 
involvement.

Following the hospitalization, entries in the service medical 
records document complaints of ringing in the ears and 
dizziness.  In the separation examination report, the 
veteran's head injury was noted.  The examiner stated that 
frequent headaches were attributed to the head injury.

The veteran originally submitted an application for service 
connection benefits in May 1956.  He was claiming service 
connection for compound fracture of the skull.  In his 
application, the veteran stated that, at times, he had a loss 
of sense of balance.  The veteran was eventually awarded 
service connection for compound fracture of the occiput of 
the skull, evaluated as noncompensably disabling, by a rating 
decision in June 1965.

In December 1970, the veteran's skull fracture was 
readdressed by the RO.  It was decided that no change was 
warranted in the disability rating.  The decision was based 
on an October 1970 VA examination report and an associated x-
ray report, dated in November 1970.  During the examination, 
the veteran reported complaints of periodic right shoulder 
aches, left leg aches, back aches, gas pain, and hearing loss 
in the right ear.  The veteran stated that nothing else 
bothered him.  Among other things, the examiner provided a 
diagnosis of an old skull fracture.  Significantly, in the 
report, the examiner noted that the veteran had no complaints 
regarding the head and that no scar or depression of the 
skull could be detected.  X-rays of the skull were 
essentially negative and the pineal gland was not calcified.

From January 1987 to September 1988, the veteran was seen at 
the Mountain Home VAMC, primarily for treatment of colon 
cancer.  At no time during the treatment was the veteran's 
skull fracture referenced by the veteran or a medical 
treatment provider.  In September 1991, the veteran was seen 
for complaints of pain around the left eye, including 
headaches.  At that time, it was determined that there was no 
ophthalmologic etiology for the pain and it appeared to be a 
result of sinusitis.

In February 2001, the veteran filed a claim for an increased 
rating for service-connected disability, including skull 
fracture.  The veteran did not submit any medical evidence, 
but he was afforded several examinations in June 2001, 
including one concerning the skull fracture.  Although the 
examination was administered over three years prior to the 
veteran's death, the language in the joint motion suggests 
that the report contains relevant evidence that may 
substantiate the appellant's claim.

The transcribed report, authored by E.S., PA-C, began with a 
section titled "Review of Medical Records."  E.S. stated 
that she had reviewed the medical records from the Mountain 
Home VAMC for the purposes of the examination.  It does not 
appear that the claims file was made available for review, 
because E.S. did not reference it and she stated that the 
veteran was his own historian.  E.S. stated that the priority 
of the examination was for an increase.  Next it was written, 
"[t]his veteran is currently 0% Service-Connected for 
traumatic brain disease."  Although the words set forth in 
the "Review of Medical Records" appear to be prefatory in 
nature, the findings in the joint motion suggest that the 
last statement reflected that the veteran had traumatic brain 
disease that was related to his service-connected head 
injury.

After reexamining the remainder of the June 2001 examination 
report, the Board cannot conclude that E.S. was offering an 
opinion that the veteran had traumatic brain disease at that 
time, as a result of his service-connected skull fracture, or 
otherwise.  In fact, a thorough reading of the examination 
report can only result in the conclusion that, according to 
E.S., the veteran had no impairment as a result of the in-
service skull fracture.

After the "Review of Medical Records" section, E.S. 
presented the "Medical History" section.  She took a brief 
history from the veteran of the injury resulting in the 
compound fracture to the occipital portion of the skull.  The 
veteran reported that he had never suffered from any 
seizures, but he did have hearing loss as a result of the 
injury.  The veteran denied experiencing headaches or memory 
loss.  It was noted that his condition was currently stable.  
E.S. noted that the veteran had occasional orthostatic 
hypotension, which is associated with dizziness, but the 
dizziness was not related to the head injury.  It was also 
noted that surgical intervention had not been required and 
the veteran did not have any symptoms compatible with post-
concussion syndrome.

In the examination report, E.S. then presented a section 
entitled "Physical Examination."  On examination, E.S. 
found the veteran to be alert and oriented with a jovial and 
joking mood.  An inspection of the head and scalp did not 
reveal a scar.  The head and scalp were nontender to 
compression.  With the exception of the veteran's hearing 
loss, his cranial nerves were intact.  The veteran's visual 
acuity was intact although he was status-post partial 
tarsorrhaphy of the left side secondary to an ingrown hair.  
Further examination was uneventful.  The veteran's neck was 
supple, there was no lymphadenopathy, and the thyroid was 
nonpalpable.  Shoulder shrug was intact, the tongue protruded 
midline, and the uvula tented midline.  The veteran's 
muscular strength was found to be intact and 5/5 in all 
muscular groups.  E.S. found no evidence of sensory loss to 
light touch or pinprick over key sensory points.  The 
veteran's balance was intact, there were no abnormal 
movements present, and speech was normal.  Gait and station 
were intact and gait was a normal reciprocal gait.  E.S. 
stated that the veteran did not give a history of impairment 
of the peripheral or automatic systems.

E.S. concluded the examination report with the section 
"Final Diagnoses."  One diagnosis was provided:  "History 
of compound fracture to the occipital portion of the skull 
without evidence of sequelae."

The relevant evidence in the June 2001 examination report 
does not help substantiate the appellant's claim.  Other than 
hearing loss, the veteran denied all other symptoms that 
could have potentially resulted from the skull fracture.  By 
every type of measure and test, E.S. found the veteran's 
system that would be affected by the skull fracture to be 
normal, other than hearing loss.  Traumatic brain disease was 
not evidenced in the body of the report.  Significantly, E.S. 
provided a diagnosis that summarized the findings-there was 
no evidence of sequelae related to the historical compound 
fracture to the occipital portion of the skull.  That is, 
there was no effect on the veteran from the past skull 
fracture.  The only mention of traumatic brain disease in the 
examination report was E.S.'s attempt to phrase the issue in 
the prefatory paragraph.  It is clear that E.S. did not state 
the issue with exact precision.  However, if E.S. was in fact 
offering an opinion that the veteran had traumatic brain 
disease at that time, she would likely have mentioned such an 
important finding at some point in the remainder of the 
examination report.  Yet the remaining sentences are in 
direct contradiction to such a finding.

The only other time the words "traumatic brain disease" 
were mentioned in the claims file prior to the veteran's 
January 2005 fall was in a separate June 2001 examination 
report, also authored by E.S.  That examination addressed the 
severity of the veteran's service-connected right shoulder 
bursitis and right wrist fracture.  She stated in the 
"Review of Medical Records" of that report, "[t]his 
veteran is currently 10% Service-Connected for bursitis and 
10% Service-Connected for impaired hearing, 0% for forearm 
condition and 0% for traumatic brain disease."  Similar to 
the report in question, it is evident that E.S. was simply 
trying to indicate for the reader of the report what was 
service connected.  At that time, the veteran was not 
specifically service connected for bursitis, but rather right 
shoulder bursitis.  The veteran was not specifically service 
connected for impaired hearing, but rather right ear, nerve-
type loss of hearing.  The veteran was not specifically 
service connected for a forearm condition, but rather 
fracture of the distal and radius of the right wrist.  
Lastly, the veteran was not specifically service connected 
for traumatic brain disease, but rather residuals of a 
compound fracture of the occiput of the skull.  Thus, it is 
clear that, in her prefatory paragraphs, E.S. was attempting 
to phrase the issue before her and not attempting to provide 
opinion evidence.  

In sum, the Board cannot assign probative weight to the 
phrase "[t]his veteran is currently 0% Service-Connected for 
traumatic brain disease."  A finding that such a statement 
represented a medical opinion would form a false impression 
and distort the intended meaning of the examination report.  
To draw a conclusion from that phrase that the veteran indeed 
had traumatic brain disease as a result of the in-service 
skull fracture would require disregard for the remainder of 
the report.

The claims file does not contain other relevant medical 
evidence prior to the medical records that were produced in 
conjunction with the veteran's fall.  As they relate to the 
veteran's skull fracture, the Board finds the October 1970 
and June 2001 examination reports to be useful in determining 
whether the veteran had any impairment from the disability.  
It is clear from those reports that the veteran did not in 
fact have any impairment from in-service skull fracture.  At 
the time of the veteran's separation, headaches were 
attributed to the head injury, but headaches were not 
complained of by the veteran or noted on two subsequent 
examinations that covered a thirty-year time period.  
Although dizziness was noted as a symptom during the June 
2001 examination, E.S. clearly attributed it to nonservice-
connected orthostatic hypotension rather than to the skull 
fracture.

When addressing the veteran's service-connected skull 
fracture in light of 38 C.F.R. § 3.312(c)(3), the Board finds 
that service connection for the veteran's cause of death is 
not warranted.  In no manner does the medical evidence of 
record indicate that there was an active process due to the 
skull fracture that affected a vital organ, including the 
brain.  In fact, as discussed above, no impairment was shown.  
Thus, it cannot be stated that the skull fracture caused 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Additionally, because the skull fracture did 
not affect a vital organ and was not evaluated as 100 percent 
disabling, debilitation may not be assumed.  See 38 C.F.R. 
§ 3.312(c)(3).

Considering the lack of impairment resulting from the 
veteran's skull fracture, there is no reasonable basis for 
holding that the skull fracture was of such severity as to 
have a material influence in accelerating death.  See 
38 C.F.R. § 3.312(c)(4).  The Board points to 38 C.F.R. 
§ 3.312(c)(2) as a more appropriate provision covering the 
veteran's service-connected skull fracture.  Because there 
were no medical records evidencing impairment for nearly 
fifty years after the veteran's separation from active 
military service, the disability can only be characterized as 
static in nature.  In light of its static nature and its lack 
of an effect on a vital organ, the skull fracture would not 
generally be held to have contributed to death primarily due 
to unrelated disability.

The contributory cause of death provisions of 38 C.F.R. 
§ 3.312(c) do not aid in the substantiation of the 
appellant's claim.  It must be shown that a service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  See 38 C.F.R. § 3.312(c)(1).  
Without evidence that the veteran experienced impairment from 
the skull fracture, it is not shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of his 
death.  The medical records pertaining to the veteran's 
January 2005 fall are quite telling.  They are completely 
devoid of any mention of the historical skull fracture.  In 
those records, neither a medical professional nor the 
appellant indicated that the skull fracture played any part 
in the veteran's fall or resulting injuries and death.  
Moreover, no relationship between the veteran's skull 
fracture and the CVA was presented.  Furthermore, the skull 
fracture was not listed as a cause of death on the death 
certificate.  In this matter, the Board must exercise sound 
judgment and not resort to speculation.  See 38 C.F.R. 
§ 3.312(a).  Considering the evidence of record, a finding 
that the veteran's death was in any way caused by the skull 
fracture, or another service-connected disability, would 
require conjecture.  For the reasons set forth above, the 
Board finds that no service-connected disability, including 
skull fracture, was a principal or contributory cause of his 
death.  

Additionally, the Board finds that the evidence fails to show 
that the veteran's failure to thrive or CVA was incurred 
during active military service; nor has the appellant alleged 
as much.  Failure to thrive and a CVA were not evidenced in 
the medical records until after the veteran fell in January 
2005.  At that time, the medical providers did not relate the 
disabilities to the veteran's service, but rather to the 
fall.  Therefore, service connection for the cause of the 
veteran's death is not warranted under this theory.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The Board has considered the appellant's written contentions 
and hearing testimony, as well as the statements made by the 
veteran's friend, F.H.  They are competent to provide lay 
statements as to what they witnessed, such as when the 
veteran experienced a loss of balance.  However, their 
assertions that the veteran's service-connected skull 
fracture caused dizziness and loss of balance, which in turn 
caused the veteran to fall in January 2005 or resulted in his 
CVA, are not substantiated by the record.  The Board does not 
find the assertions persuasive in light of the medical 
records that showed a lack of any impairment related to the 
skull fracture.  The Board accords greater weight to the June 
2001 examination report regarding any dizziness that the 
veteran experienced, in which the complaints of dizziness 
were attributed to orthostatic hypotension.  While the Board 
does not doubt the sincerity of the appellant's belief that 
the veteran's death was caused by service-connected 
disability or was in some way related to his active military 
service, the preponderance of the evidence is against the 
claim.

For all the foregoing reasons, the Board finds that the claim 
of service connection for the cause of the veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


